DETAILED ACTION

Allowable Subject Matter
Claim 6, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 7-8, 10, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitra US PG-Pub 2015/0237455 in view of Coon US PG-Pub 2009/0055180.

Regarding claim 1 and 13, Mitra teaches acquiring an image of a vehicle (Fig. 4-405 & [0008]: system used in vehicle); determining a position of a person in the vehicle with the image of the interior of the vehicle (Fig. 4: 410-430 & [0011]: using camera to identify and track a sound source/person and determine its location); and adjusting a beamforming direction of a microphone array according to the position of the person (Fig. 4-435 & [0011]: use the location to steer the microphone array to the person).  
Mitra failed to explicitly teach an interior of a vehicle.
However, Coon teaches an interior of a vehicle (Fig. 1 & [0027]: detecting driver or passenger using camera).
Mitra and Coon are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because detecting users inside a vehicle will help the microphone array pickup the driver or passenger speech.

Regarding claim 7, Mitra teaches at least one processor; and a memory connected with the at least one processor communicatively; wherein the memory stores instructions executable by the at least one processor to cause the at least one processor to perform a voice pickup method which comprises ([0016]: processor, memory): acquiring an image of a vehicle (Fig. 4-405 & [0008]: system used in vehicle); determining a position of a person in the vehicle with the image of the vehicle (Fig. 4: 410-430 & [0011]: using camera to identify and track a sound source/person and determine its location); and adjusting a beamforming direction of a microphone array according to the position of the person (Fig. 4-435 & [0011]: use the location to steer the microphone array to the person).  
Mitra failed to explicitly teach an interior of a vehicle.
However, Coon teaches an interior of a vehicle (Fig. 1 & [0027]: detecting driver or passenger using camera).
Mitra and Coon are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because detecting users inside a vehicle will help the microphone array pickup the driver or passenger speech.

Regarding claim 2, 8 and 14, Mitra teaches wherein the determining the position of the person in the vehicle with the image of the vehicle comprises: detecting whether a person exists at a preset position in the vehicle with the image of the vehicle; and acquiring the position of the person in the vehicle according to the result of person detection for the preset position (Fig. 4-405 & [0008]: system used in vehicle & Fig. 4: 410-430 & [0011]: using camera to identify and track a sound source/person and determine its location). 
Mitra failed to explicitly teach an interior of a vehicle.
However, Coon teaches an interior of a vehicle (Fig. 4:112-124 & [0027]: detecting driver or passenger using camera and creating a microphone beam).
Mitra and Coon are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because detecting users inside a vehicle will help the microphone array pickup the driver or passenger speech.

Regarding claim 4, 10 and 16, Mitra teaches wherein the adjusting the beamforming direction of the microphone array according to the position of the person in the vehicle comprises: receiving a voice signal of the person in the vehicle, and acquiring sound-source positioning information corresponding to the voice signal (Fig. 4:405-430 & [0011]: using camera to identify a sound source which is a person speaking).
Mitra failed to teach filtering out wrong sound-source positioning information in the sound-source positioning information according to the position of the person in the vehicle, and adjusting the beamforming direction of the microphone array according to the filtered sound-source positioning information.  
However, Coon teaches filtering out wrong sound-source positioning information in the sound-source positioning information according to the position of the person in the vehicle, and adjusting the beamforming direction of the microphone array according to the filtered sound-source positioning information (Fig. 4 & [0035]: determining which position seats are occupied in the vehicle and only sending a microphone beam to the seats that are occupy, which is filtering out unoccupied seats).
Mitra and Coon are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because only having microphone beams in a occupy seat will make sure the system is gathering sound from users in the vehicles and not noise. 

Claim 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitra US PG-Pub 2015/0237455 in combination with Coon US PG-Pub 2009/0055180 in view of Li US PG-Pub 2021/0383795.

	Regarding claim 3, 9 and 15, the combination failed to determining a microphone in the microphone array corresponding to the position of the person in the vehicle; and adjusting the beamforming direction of the microphone array using the microphone determined, and turning off remaining microphones in the microphone array.  
However, Li teaches determining a microphone in the microphone array corresponding to the position of the person in the vehicle; and adjusting the beamforming direction of the microphone array using the microphone determined, and turning off remaining microphones in the microphone array ([0016]: only keeping on the microphone on an array to capture the wanted sound and turn off the microphone in the array that are on other location).
The combination and Li are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because turning off microphones in a array that are not necessary to pickup sound will save energy.

Claim 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitra US PG-Pub 2015/0237455 in combination with Coon US PG-Pub 2009/0055180 in view of Turk US Pat 10,906,509.

Regarding claim 5, 11 and 17, the combination teaches adjusting the beamforming direction of the microphone array according to the position of the person in the vehicle then repeat the actions of image acquirement, position determination and beamforming direction adjustment (Mitra, Fig. 4-435 & [0011]: use the location to steer the microphone array to the person which will be repeated & Coon, Fig. 1 & [0027]: detecting driver or passenger using camera, which will be repeated).  
The combination failed to teach acquiring a time interval corresponding to an operation state of the vehicle; and when a time between a current time and a time when the image of the interior of the vehicle is acquired last time reaches the time interval, turning to the acquiring the image of the interior of the vehicle.
However, Turk teaches acquiring a time interval corresponding to an operation state of the vehicle; and when a time between a current time and a time when the image of the interior of the vehicle is acquired last time reaches the time interval, turning to the acquiring the image of the vehicle (Col. 5 line 29-43: determining a mode and based on that mode capturing images every certain time).
The combination and Turk are analogous art because they are both in the same field of endeavor, namely cameras. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because capturing of images every certain time will allow you save energy and processing power relative to continuously capturing and processing images. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654